Appeal by the defendant *723from a judgment of the Supreme Court, Queens County (Eng, J.), rendered September 10, 2003, convicting him of burglary in the first degree, criminal trespass in the second degree, aggravated criminal contempt (two counts), criminal contempt in the first degree (five counts), and assault in the third degree (two counts), after a nonjury trial, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant has not preserved for appellate review his contentions that the evidence was legally insufficient to establish that the complainant suffered a physical injury within the meaning of Penal Law § 10.00 (9) and that the defendant knowingly violated an order of protection (see CPL 470.05 [2]; People v Gray, 86 NY2d 10, 19 [1995]). In any event, viewing the evidence in the light most favorable to the prosecution, we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt (see People v Lewis, 64 NY2d 1111, 1112 [1985]; Penal Law § 10.00 [9]; § 15.05 [2]).
The defendant’s claims of ineffective assistance of counsel raised in his supplemental pro se brief may not be reviewed on direct appeal because they involve matter dehors the record (see People v Campbell, 6 AD3d 623, 624 [2004]). Miller, J.P, Rivera, Krausman and Goldstein, JJ., concur.